Citation Nr: 0620985	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
second degree burn scars from the right shoulder to the right 
thigh.

2.  Entitlement to service connection for irritable bowel 
syndrome and reflux, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


INTRODUCTION

The appellant had active military service from November 1983 
to July 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

As noted by the Board in an August 2005 decision, the RO 
issued a statement of the case in July 2003 regarding the two 
issues listed on the title page of this action, and one 
unrelated issues for service connection.  The veteran filed a 
substantive appeal in September 2003 in which he specifically 
appealed the two issues listed on the title page of this 
action.  Therefore, the Board does not have jurisdiction to 
decide the third issue listed in the July 2003 statement of 
the case.

The Board notes that, according to the veteran's DD 214, he 
was awarded the Southwest Asia Service Medal.  The veteran 
has not claimed service connection for an undiagnosed illness 
manifested by stomach problems, including irritable bowel 
syndrome, and the RO has not adjudicated this claim.  
Consequently, this issue is not on appeal before the Board.  
In June 2003, 38 C.F.R. § 3.317 (2005) was amended to expand 
the definition of a "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Regulation 38 C.F.R. § 3.317 was 
also amended to expand the definition of a "qualifying 
chronic disability" to include a "medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms."

This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained 
chronic multisymptom illness" in the new § 3.317(a)(2)(ii) 
to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  Also, a "[c]hronic multisymptom illnesses 
of partially understood etiology and pathophysiology will not 
be considered medically unexplained."  See 68 38 C.F.R. § 
3.317.

To repeat, the veteran has not claimed service connection for 
an undiagnosed illness manifested by stomach problems, 
including irritable bowel syndrome.  Thus, this issue is not 
on appeal before the Board.  If the veteran believes that his 
stomach problems are the result of an undiagnosed illness 
manifested by stomach problem, he should file the appropriate 
claim with the RO.

In August 2005, the Board granted the veteran a 20 percent 
evaluation for the burn scars and denied the remaining claim.  
The veteran appealed this case to the U.S. Court of Appeals 
for Veterans Claims (Court).

In March 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis of the joint motion is very unclear.  The parties 
of the joint motion state that a VA examination is required 
in this case under the determination in Wells v. Principi, 
326 F.3rd 1381, 1384 (Fed. Cir 2003) on the basis that 
service medical records indicate that the disability may be 
related to service because the veteran was seen with 
complaints of gastritis and stomach upset during service.  

As noted by the Board in August 2005, while there are noted 
complaints of gastritis and stomach upset, the service 
medical records are negative for findings of peptic ulcers, 
irritable bowel syndrome, and reflux.  

The Board is required to remand this case to the RO in order 
to obtain an examination under Wells.  However, the Board 
feels obligated to note that an examination was obtained in 
this case prior to the Board's August 2005 decision.  In a 
November 2002 VA examination report, a VA examiner diagnosed 
the veteran with symptoms of gastroesophageal reflux disease 
(GERD), and that there was no relationship to his burns, the 
veteran's central theory at that time.  

With regard to the claim of entitlement to an evaluation in 
excess of 20 percent for second degree burn scars from the 
right shoulder to the right thigh, it appears another VA 
examination is required to meet the mandates of the Court in 
this case. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should also arrange for a VA 
dermatology examination of the veteran to 
determine the nature and extent of the 
skin disorder associated with second 
degree burn scars from the right shoulder 
to the right thigh.  The veteran's claims 
folder or the pertinent medical records 
contained therein and a copy of this 
remand should be furnished to the 
examiner for review in conjunction with 
the examination.  All findings should be 
described and any functional impairment 
attributable to the condition should also 
be described, including a full 
description of the effects of the 
disability upon his ordinary activity, if 
any.  Any problems to the right chest or 
upper extremity should be noted.  Any 
skin deformity associated with the burns 
in service should be described in detail.  

2.  The RO arrange for the veteran to 
undergo appropriate VA examination to 
determine the etiology of the irritable 
bowel syndrome and reflux to service from 
November 1983 to July 1992.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from irritable bowel syndrome and reflux.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred or aggravated during the 
veteran's active military service from 
November 1983 to July 1992.  All 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  If the appellant fails to report to 
the scheduled examinations, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN. J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



